                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     SMILEY JAMES HARRIS,                                Case No. 21-cv-00820-RMI
                                   9                    Plaintiff,
                                                                                             ORDER OF DISMISSAL WITH LEAVE
                                  10              v.                                         TO AMEND
                                  11     USA,                                                Re: Dkt. No. 1
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          Now pending before the court is a “Petition For Quiet Title to Land Conveyed by Lake

                                  15   County Tax Collector,” (dkt. 1) filed pro se by Petitioner Smiley James Harris. Petitioner has filed

                                  16   many lawsuits in this court under various names including: James L. Harris; Smiley Harris;

                                  17   Smiley J. Harris; Harris Enterprises LLC; Harris Enterprises LLP; and, the Church of Greater

                                  18   Faith and Redemption. Indeed, the instant lawsuit is the second incarnation of Petitioner’s effort to

                                  19   bring this particular matter before the court. For the reasons stated below, the Petition (dkt. 1) is

                                  20   dismissed with leave to amend.

                                  21                                             BACKGROUND

                                  22          In February of 2018, Plaintiff filed this case under the pseudonym of Harris Enterprises,

                                  23   LLC, and petitioned the court in the nature of a quiet title action pertaining to 598.76 acres of land

                                  24   (at 11742 High Glade Road, Lucerne, California 95458). See Harris Enterprises, LLC., v. United

                                  25   States, Case No. 3:18-cv-00776-WHO (Filed 02/06/2018) (dkt. 1). Therein, Petitioner claimed

                                  26   “[t]hat on January 29, 2018, the Tax Collector of Lake County, conveyed the following land to

                                  27   Smiley James Harris, authorized representative for HARRIS ENTERPRISES, LLC . . .” Id. at 1.

                                  28   Petitioner claimed that “[t]he Defendant USA are the former owners” and “[t]hat Defendant USA
                                   1   claim (sic) some interest in the above-referenced property, the nature of which claims are

                                   2   unknown to Plaintiff and can not be described except to state that said claims are adverse and

                                   3   prejudicial to Plaintiff.” Id. Petitioner also filed certain documentation, in addition to the petition

                                   4   in his 2018 case, in the nature of a handwritten receipt that purports to indicate that Harris

                                   5   Enterprises LLC paid $187.26 to the Lake County Tax Collector attended with the following

                                   6   notations, “delinquent tax payoff” and “$75 release of lien.” See id. (dkt. 2-1) at 1-2. This was the

                                   7   entirety of Petitioner’s filing in 2018 – a 2-page petition and a 2-page receipt for the alleged

                                   8   payment of what appears to be a tax bill for the parcel of land in question. In June of 2018,

                                   9   Petitioner’s case was dismissed for failure to prosecute and because a fictional entity (Harris

                                  10   Enterprises LLC) may not proceed pro se. See id. (dkt. 14) at 1.

                                  11           More recently, on February 2, 2021, Petitioner has re-filed the same case, however, this

                                  12   time he has chosen to proceed under his own name (Smiley J. Harris). See (dkt. 1) at 1. Pertaining
Northern District of California
 United States District Court




                                  13   to the same quantity of land (598.76 acres) at the same address (11742 High Glade Road),

                                  14   Petitioner re-states largely the same allegations with two notable differences: (1) Petitioner

                                  15   contends that he conveyed the property to himself on February 27, 2018 by executing a deed

                                  16   wherein HARRIS ENTERPRISES LLC conveyed said property to Smiley J. Harris (citing a

                                  17   document number as “2018002416” and a recording date of 02/27/2018), and (2) noting a

                                  18   subsequent deed correction (citing a document number as “2020002362” and an effective date of

                                  19   02/26/2020). See id. at 1-2. At bottom, Petitioner seeks a judgment quieting the title in the subject

                                  20   real estate in himself “as fee simple owner and forever barring Defendant USA, or anyone on their

                                  21   behalf from any right, title or interest in the said subject real estate and for Plaintiff’s costs

                                  22   herein.” Id. at 2. What is notably absent from the Petition are a number of crucial facts: (1) a

                                  23   particularized description of exactly how and through which instrument (deed) this parcel was

                                  24   allegedly conveyed by Lake County to Harris Enterprises LLC in the first place; and (2) a

                                  25   particularized description of the precise nature of the right, title, and interest claimed by the United

                                  26   States. In other words, it is totally unclear whether the references to “Defendant USA” in the

                                  27   Petition are meant to refer to the United States of America, meaning that the land in question is

                                  28   public land; and, it is also totally unclear whether Petitioner merely showed up at the Lake County
                                                                                           2
                                   1   tax office, tendered a money order for the sum of $187.26, and then declared himself as the owner

                                   2   of a 598.76 acre parcel of land, or whether the land was in fact conveyed by deed to Harris

                                   3   Enterprises LLC by Lake County on January 29, 2018 as the Petition implies.

                                   4                                               DISCUSSION

                                   5          When a plaintiff proceeds IFP, the complaint is subject to mandatory screening and the

                                   6   Court must order the sua sponte dismissal of any case it finds “frivolous, malicious, failing to state

                                   7   a claim upon which relief may be granted, or seeking monetary relief from a defendant immune

                                   8   from such relief.” 28 U.S.C. § 1915(e)(2)(B); Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001)

                                   9   (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners.”). In federal court,

                                  10   the Quiet Title Act, 28 U.S.C. § 2409a, is the “exclusive means by which adverse claimants [may]

                                  11   challenge the United States’ title to real property.” Block v. North Dakota ex rel. Bd. Of Univ. &

                                  12   Sch. Lands, 461 U.S. 273, 286 (1983). In this regard, the Quiet Title Act, specifies its own detailed
Northern District of California
 United States District Court




                                  13   pleading standard as such: “[t]he complaint shall set forth with particularity the nature of the right,

                                  14   title, or interest which the plaintiff claims in the real property, the circumstances under which it

                                  15   was acquired, and the right, title, or interest claimed by the United States.” See id. at § 2409a(d).

                                  16   Additionally, because of the unique nature of public land owned by the United States, the Act also

                                  17   provides that, “[n]othing in this section shall be construed to permit suits against the United States

                                  18   based upon adverse possession.” See id. at §2409a(n).

                                  19          As mentioned, the Act requires plaintiffs in quiet title actions against the United States to

                                  20   set forth with particularity the nature of their right, title or interest, the circumstances under which

                                  21   it was acquired, and the right, title or interest claimed by the United States. The legislative history

                                  22   of § 2409a (see 1972 U.S. Code Cong. and Admin. News pp. 6487-6497) is silent on the

                                  23   Congressional intent or purpose in enacting the provisions now found at § 2409a(d). It appears,

                                  24   however, that subsection (d) was a congressional recognition of the United States’ position as an

                                  25   extensive landowner and a reflection of congressional desire to expedite the task of the United

                                  26   States in responding to what might very well be a tempest of quiet title complaints. In any case,

                                  27   the language of § 2409a(d) is clear and it therefore becomes necessary, upon § 1915 screening, to

                                  28   determine whether the complaint in this action sets out the required information with particularity.
                                                                                          3
                                   1           In his Petition, in a somewhat dubious manner, Petitioner alleges that the subject parcel of

                                   2   land was “conveyed” to Harris Enterprises LLC by the Lake County Tax Collector upon the

                                   3   tendering of $187.26; however, Petitioner fails to mention anything about a deed, or any other

                                   4   details bearing any semblance to an actual conveyance of real property. As mentioned, the

                                   5   Petition’s omission of any description of a deed at the heart of the alleged conveyance between

                                   6   Lake County and Harris Enterprises LLC is more indicative of the notion that Petitioner has

                                   7   simply declared himself to be the owner rather than the occurrence of any actual conveyance.

                                   8   Accordingly, in filing an amended petition, Petitioner is ORDERED to describe with particularity

                                   9   the details of the circumstances of his alleged acquisition of the subject real property, including

                                  10   but not limited to the filing of a copy of the alleged deed conveying the subject real property

                                  11   between Lake County and Harris Enterprises LLC in January of 2018. In other words, while

                                  12   Petitioner has adequately described the land in question, Petitioner’s description of his right, title,
Northern District of California
 United States District Court




                                  13   or interest in the property, and the circumstances under which the land in question was allegedly

                                  14   acquired is woefully insufficient to state a claim under § 2409a, and therefore insufficient to

                                  15   withstand screening under § 1915.

                                  16           Additionally, Section 2409a(d) also requires plaintiffs to set out with particularity the right,

                                  17   title, or interest claimed by the United States. The Petition in this action merely notes that

                                  18   “Defendant USA claim (sic) some interest in the above referenced property, the nature of which

                                  19   claims are unknown to Plaintiff and can not be described except to state that said claims are

                                  20   adverse and prejudicial to Plaintiff.” Pet. (dkt. 1) at 2. With this paltry description, the Petition

                                  21   essentially implies that it is incumbent on “Defendant USA” (assuming this refers to the United

                                  22   States), to answer the Petition and to describe whatever right the government may claim to this

                                  23   parcel of land. Petitioner’s approach is insufficient. Clearly, § 2409a(d) requires plaintiffs to set

                                  24   forth a particularized description of the nature of the interest claimed by the United States and

                                  25   does not require the inverse as the Petition in this case appears to imply. Also, it should not go

                                  26   without mention that it would be a grand understatement to say that it is difficult to fathom how

                                  27   land owned by the United States of America has not only been subjected to local taxation, but that

                                  28   upon the federal government’s failure to pay $187.26 to the municipality of Lake County, nearly
                                                                                           4
                                   1   600 acres of federal land has been sold and conveyed by that municipality to the first person to

                                   2   show up with a money order in that amount, and that the only evidence of this highly unusual

                                   3   series of events is to be found in a handwritten receipt of questionable provenance. This notion is,

                                   4   of course, so difficult to believe due to the fact that since the earliest days of our Republic – and

                                   5   with very limited exceptions – it has been axiomatic that property owned by the United States is

                                   6   immune from taxation. See McCulloch v. Maryland, 17 U.S. (4 Wheat.) 316, 435-36 (1819) (“. .

                                   7   .when a State taxes the operations of the government of the United States, it acts upon institutions

                                   8   created, not by their own constituents, but by people over whom they claim no control. It acts

                                   9   upon the measures of a government created by others as well as themselves, for the benefit of

                                  10   others in common with themselves . . . [thus] [w]e are unanimously of [the] opinion, that the law

                                  11   passed by the legislature of Maryland, imposing a tax on the Bank of the United States, is

                                  12   unconstitutional and void.”); see also Van Brocklin v. Tennessee, 117 U.S. 151, 175, (1886) (“But
Northern District of California
 United States District Court




                                  13   whether the property of the United States shall be taxed under the laws of a State depends upon the

                                  14   will of its owner, the United States, and no State can tax the property of the United States without

                                  15   their consent.”); Cleveland v. United States, 323 U.S. 329, 333 (1945) (same); Fed. Land Bank v.

                                  16   Bd. of Cnty. Comm’rs, 368 U.S. 146, 149 (1961) (a federal instrumentality is not subject to the

                                  17   plenary power of the States to tax); and, United States v. Mississippi State Tax Com, 412 U.S. 363,

                                  18   379 (1973) (same). While it appears highly unlikely that Petitioner can remedy these defects by

                                  19   way of an amendment, out of an abundance of caution, the court will provide him with a single

                                  20   opportunity to do so. Accordingly, in filing an amended complaint or petition, Petitioner is

                                  21   ORDERED to describe with particularity: (1) whether “Defendant USA” even refers to the

                                  22   United States of America at all; and, if so, (2) Petitioner is ORDERED to describe with

                                  23   particularity the exact nature of the right, title, or interest claimed by the United States in relation

                                  24   the subject parcel of land.

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                           5
                                   1                                             CONCLUSION

                                   2          For the above-discussed reasons, the Petition (dkt. 1) is DISMISSED WITHOUT

                                   3   PREJUDICE. If Petitioner choses to file an amended complaint or petition, he is ORDERED to

                                   4   do so within thirty (30) days of service of this Order, such as to address the defects described

                                   5   herein. Failure to timely file an amended pleading may result in the dismissal of the case with

                                   6   prejudice.

                                   7          IT IS SO ORDERED.

                                   8   Dated: May 10, 2021

                                   9

                                  10
                                                                                                    ROBERT M. ILLMAN
                                  11                                                                United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                         6
